 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JARED M. VILLERY,                               Case No. 1:18-cv-01067-DAD-JDP
12                          Plaintiff,                ORDER DIRECTING CLERK TO
                                                      TERMINATE DEFENDANT SANDERS FROM
13             v.                                     THE DOCKET
14    B. SANDERS, et al.,
15                          Defendants.
16

17

18            On September 3, 2019, plaintiff voluntarily dismissed all claims against defendant B.
19   Sanders. ECF No. 13. Accordingly, he is no longer a party in this case, and I direct the clerk to
20   terminate defendant B. Sanders on the docket.
21

22
     IT IS SO ORDERED.
23

24
     Dated:         September 5, 2019
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
